Order entered June 17, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00259-CR

                           TRAVIS WAYNE CARROLL, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F13-41119-H

                                             ORDER
       The Court GRANTS court reporter Kathy Victoria McDaniel’s June 15, 2014 motion for

extension of time to file the reporter’s record.

       We ORDER Ms. McDaniel to file the reporter’s record within THIRTY (30) DAYS

from the date of this order.


                                                        /s/   DAVID EVANS
                                                              JUSTICE